PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of Colles et al.
Application No.: 16/949,304
Filed: 23 Oct 2020
For:  Adaptive Control of Non-Overlapping Drive Signals
::::


DECISION ON PETITION UNDER 37 CFR 1.181




This is a decision on the petition filed June 23, 2021 requesting withdraw the Notice of Allowance mailed on May 19, 2021. 

The petition is GRANTED.

The petitioner asserts that the Notice of Allowance was improper because the application should have been in deferred status in view of the request made on October 23, 2020 for deferral/suspension of action under 37 CFR 1.103(d) which was approved on May 14, 2021. A review of the record verifies these facts. Therefore, the Notice of Allowance has been withdrawn and examination of the application will be deferred/suspended for a period of thirty-six months from October 14, 2019.

Questions regarding this decision should be directed to Lincoln Donovan at (571) 272-1988.


/BUMSUK WON/___________________
Bumsuk Won, Acting Director
Patent Examining Technology Center 2800
                                                                                                                                                                                         /LEE A FINEMAN/

BW:ld/lf


MLO
12707 High Bluff Drive, Suite 200
San Diego, CA 92130